Fourth Court of Appeals
                               San Antonio, Texas
                                   November 18, 2015

                                  No. 04-15-00635-CV

            IN THE INTEREST OF F.A., S.L., D.L., AND R.L., Jr., Children,

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-00908
                       Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on November 30, 2015.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court